Title: From Thomas Jefferson to Charles Bulfinch, 1 July 1802
From: Jefferson, Thomas
To: Bulfinch, Charles


          
            Sir
            Washington July 1. 1802.
          
          The bearer hereof, mr Mills, a native of South Carolina, has passed some years at this place as a Student in architecture. he is now setting out on a journey through the states to see what is worth seeing in that line in each state. he will visit Boston with the same view, and knowing your taste for the art, I take the liberty of recommending him to your notice, and of asking for him whatever information on the subject may be useful to his views while in Boston. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        